DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to a method, classified in A61B 17/22.
II.	Claims 11-15, drawn to a system, classified in A61B 17/3207.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the system of Group II can be used in a method wherein the steps are not repeated as required by the method claims of Group I.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Paul Parker on July 11, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (“Look” US 20180207397).
	Regarding claims 1 and 6, Look discloses a method for removing thromboembolic material from a person using aspiration, comprising:
	positioning a distal end of a catheter at least proximate to thromboembolic material in a blood vessel of the person (see Fig. 10);
	applying a vacuum through a lumen of the catheter such that a vacuum flow draws at least a portion of the thromboembolic material into the catheter lumen ([0220]);
	stopping the vacuum flow through the catheter lumen such that a fluid column is positioned in the catheter lumen ([00220] discloses a positive pressure applied to the aspiration lumen “when vacuum is not … applied at all to the aspiration lumen”, thus indicating the vacuum flow has stopped at least momentarily to allow for the pressure to change and leaving a fluid column in the aspiration lumen);
	causing the fluid column to shift in a distal direction along the catheter lumen ([0220]);
	limiting the shift of the fluid column to a displacement limit of fluid at the distal end or to a metered volumetric column shift at the distal end ([0124] disclose the usable fluid for the injection cylinder 254 to be about 0.05 ml to about 0.12 ml, thus limiting the amount of fluid displaced for each stroke to the usable fluid range); and
	reapplying the vacuum through the catheter lumen thereby drawing the thromboembolic material into the catheter lumen ([0220]; “subsequent aspiration into the aspiration lumen”);
	but Look does not explicitly disclose repeating the steps of stopping the vacuum flow, causing the fluid column to shift distally, limiting the shift of the fluid column and reapplying the vacuum through the catheter lumen.
However, in [0220], Look does explicitly “subsequent aspiration”, thus suggesting the steps would be repeated with each subsequent aspiration. It would have been obvious and routine to one having ordinary skill in the art to repeat the same steps of stopping the vacuum flow, causing a reverse flow, and limiting movement of the fluid column whenever the aspiration lumen needs to be unclogged. 
Regarding claims 2-5 and 7-10, Look discloses the method of claim 1, wherein limiting the shift of the fluid column comprises stopping the distal movement of the fluid column ([0220]; when the positive pressure is not being applied, the distal movement of the fluid column stops), but not (claims 2 and 7) wherein the displacement limit is approximately 0.001 ml to approximately 1.0 ml of fluid that exits the distal end of the catheter before fluid is drawn back into the catheter lumen; (claims 3 and 8) wherein the displacement limit is approximately 0.1 ml to approximately 0.5 ml of fluid that exits the distal end of the catheter before fluid is drawn back into the catheter lumen; (claims 4 and 9) wherein the displacement limit is approximately 0.5 mm to approximately 30 mm of fluid from the fluid column that exits the distal end of the catheter before fluid is drawn back into the catheter lumen; or (claims 5 and 10) wherein the displacement limit is approximately 0.5 mm to approximately 15 mm of fluid from the fluid column that exits the distal end of the catheter before fluid is drawn back into the catheter lumen.
For claims 2, 3, 7, and 8, Look does disclose the volume of usable injectate per cycle having a volume of approximately 0.07 ml to approximately 0.16 ml ([0124]) which is entirely within the range of claims 2 and 7 and includes significant overlap with the claimed range of claims 3 and 8. Look discloses using a positive pressure flow to dislodge clogs in the aspiration lumen, thus at least some of the usable fluid would exit the distal end of the catheter. Therefore, one having ordinary skill in the art at the time of applicant’s effective filing would find it obvious that at least some of the “usable volume” for each injection cycle in Look would exit the distal end of the catheter. Applicant has not specified that exact range for the amount of fluid exiting the distal end of the catheter solves any particular problem or serve any particular purposes so long as the volume is sufficient to unclog the vacuum or aspiration channel, and Applicant refers to the ranges in [0218] of the specification as “exemplary”. Thus, Examiner concludes the displacement limit is a design choice and would have been obvious in view of Look.
For claims 4, 5, 9, and 10, Look does disclose the length of the guidewire lumen 134, which effectively runs the entirely length of the catheter 118 as shown in Fig. 8, as between about 1 and about 30 cm in length ([0119]), thus indicating the catheter includes a capacity to include a fluid column long enough to have a displacement limit in the larger claimed range from approximately 0.5 mm to approximately 30 mm. Look discloses using a positive pressure flow of usable fluid volume to dislodge clogs in the aspiration lumen, thus at least some of the usable fluid would exit the distal end of the catheter, the usable fluid forming a fluid column within the catheter. Therefore, one having ordinary skill in the art at the time of applicant’s effective filing would find it obvious that at least some of the “usable volume” for each injection cycle in Look would exit the distal end of the catheter. Applicant has not specified that exact range for the amount of fluid exiting the distal end of the catheter solves any particular problem or serve any particular purposes so long as the volume is sufficient to unclog the vacuum or aspiration channel, and Applicant refers to the ranges in [0218] of the specification as “exemplary”. Thus, Examiner concludes the displacement limit is a design choice and would have been obvious in view of Look.
Both Long’s invention and the applicant’s invention are concerned with dislodging a clog caused by thromboembolic material in an aspiration lumen by proving positive pressure to the fluid such that there is a positive exit flow from the distal end of the device prior to reapplication of the vacuum for aspiration.  Because the devices are concerned with the same problem, one having ordinary skill in the art would find determining the optimal exit flow volume to involve only routine skill in the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an exit flow having a total volume or fluid column length within the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571)270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771